ORDER
PER CURIAM.
Appellant, Antonio R. Gray, (“movant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant seeks to vacate his conviction and sentence for traf-*776fickmg in the second degree, section 195.223, RSMo 1994,1 for which movant was sentenced as a prior and persistent drug offender, section 195.275.1(2), to a term of fifteen years in prison. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision.

. All statutory references are to RSMo 1994, unless otherwise indicated.